Title: To George Washington from Lieutenant Colonel Loammi Baldwin, 13 August 1775
From: Baldwin, Loammi
To: Washington, George



Chelsea [Mass.] Augt 13th 1775
May it please your Excellency

I herewith Send two men who deserted from The Lively Man of War this morning about 3 oClock and was taken up by our Guard at Chelsea Beach & conducted to me by a file of men.
We have had a Small brush with the Enemy to day which began about 12 oClock and ended about ¼ of One occassioned by 2 Bearges & 2 Sail Boats going unto the floating Batterys that Lay near neck of Land Charlestown and bareing rather to near Malding Point[.] Supose Capt. Lindseys Company Suspected they had Some Evel designe, or a mind to Reveng passed Injuries gave them a prety Smart fire which made them return

down the River and with there Swivel guns & Smal arms began a fire at our Chelsea Soldiers who returnd the fire Briskly haveing been alarmd by the first fireing at Malding[.] one of the Sail Boats Came round near to the old Wreck upon Winnessemet when we gave them the Best we had, and they Soon made of down among the Shiping & the fireing Ceased[.] we Sufferred no Damage by them[.] there was a great number of Balls Struck one of the Boats & belive wounded if not killed Some of the men, Some of our men declare they saw a number drop as if they were Shot dead whin a Volley was fired from our men its certain they nevr appeard much in Sight again.
nothing Extraordinary has appeard Since I Send the Observation as Usual. I am with much Esteem Your Excellenys most Obediant Humbe Servnt

Loammi Baldwin Lieut. [Colonel] 1775

